DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of amendment filed on 06/23/2022 in which claims 1-13 have been previously presented, claims 14-20 had been canceled while claims 21-26 have been newly added. By this amendment, claims 1-13, 21-26 are now pending in the application while claims 14-20 have been canceled by Examiner’s amendment as set forth below. The amendment to the specification has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-13,21-26 are allowed over the prior art of record.
The prior art of record either taken alone or combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: “…preconditioning a LV DC auxiliary battery to a predetermined state of discharge readiness prior to a reconfiguration of a HV RESS and more particularly to establish at least one predetermined battery parameter to a respective target…isolating with the APM the LV RESS and the LV bus from the HV RESS and the HV bus during a reconfiguration of the HV RESS; and electrically servicing the LV electrical loads on the LV bus with the LV DC auxiliary battery during the reconfiguration of the HV RESS”.
Claims 2-7 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
As in claim 8: “…executing a direct current recharge routine for a rechargeable 
battery energy storage system, the recharge routine comprising selectively reconfiguring the rechargeable battery energy storage system from among a plurality of configurations during the recharge routine; in advance of an incipient reconfiguration of the rechargeable battery energy storage system, flowing current through a LV DC auxiliary battery to establish a predetermined state of discharge readiness of the LV DC auxiliary battery; and during any reconfiguration of the rechargeable battery energy storage system, isolating with the APM the LV DC auxiliary battery from all HV DC battery modules and electrically servicing a predetermined electrical load with the LV DC auxiliary battery”. 
Claims 9-13 depend either directly or indirectly from claim 8 and thus are also allowed for the same reasons.
As in claim 21: an energy storage system having a plurality of high voltage (HV) DC battery modules
and an auxiliary power module (APM) selectively couplable between HV DC battery modules and a low voltage (LV) DC auxiliary battery;
the controller configured to:
execute a direct current recharge routine for a rechargeable battery energy
storage system, the recharge routine comprising selectively reconfiguring the
rechargeable battery energy storage system from among a plurality of configurations
during the recharge routine; in advance of an incipient reconfiguration of the rechargeable battery energy storage system, flow current through the LV DC auxiliary battery to establish a
predetermined state of discharge readiness of the LV DC auxiliary battery; and
during any reconfiguration of the rechargeable battery energy storage system,
isolate with the APM the LV DC auxiliary battery from all HV DC battery modules and electrically service a predetermined electrical load with the LV DC auxiliary battery.
Claims 22-26 depend either directly or indirectly from claim 21 and therefore are also allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
EXAMINER’S COMMENT
The added claims 21-26 are commensurate with the allowed claims and are directed to the structure per say and thus Examiner deemed it necessary to enter them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 8,497,687 to Bauer et al., (Bauer) discloses a method and apparatus for monitoring electrical ground isolation in a powertrain system.
USPAT 8,314,578 to Namuduri et al., (Namuduri) discloses a control of an alternator-starter for a hybrid electric vehicle having a disconnected high-voltage battery.
USPAT 10,974,616 to Wang et al., (Wang) discloses the general state of the art regarding a high-voltage system with low-voltage control architecture and method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859

/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        July 28, 2022